Title: From George Washington to Robert Morris, 17 August 1781
From: Washington, George
To: Morris, Robert


                        Dear Sir

                            Head Quarters Dobbs’s Ferry 17th Augt 1781.
                        
                        I have in confidence imparted to you the alteration of our late plan and made you acquainted with our
                            intended operations—Besides the provision necessary at the Head of Elk to carry the troops down the Bay a very
                            considerable Quantity will be wanted in Virginia. I should suppose three hundred Barrels of Flour—as many of salt Meat and
                            eight or ten Hhds of Rum would be sufficient at Elk—For what will be consumed in Virginia, I imagine the order must be
                            general, as we can neither ascertain the number of Men which will be drawn together or the time they will be employed.
                        I have written to the Count de Grasse and have requested him to send up his light Vessels of every kind to
                            Elk, but I would nevertheless wish to have all that may be at Baltimore and the upper parts of the Bay, secured. I shall
                            therefore be obliged to you to take measures at a proper time for that purpose. When that time will be and when you shall
                            give orders for the deposit at Elk, I will hereafter inform you.
                        I shall direct the Quarter Master in due season to take up all the small Craft in Delaware for the purpose of
                            transporting the Troops from Trenton to Christeen. Should he have occasion for advice or assistance from you upon this
                            occasion I must request you to give him both.
                        I am confident it will be necessary to give the American Troops destined for southern service one Months pay
                            in specie—This will amount to about  dollars—If it will be possible
                            for you to procure this sum you will infinitely oblige me and will much benefit the service—I shall also stand in need of
                            a sum of Specie for secret services—I suppose about 500 Guineas. I have the honor to be with sincere Esteem Dr Sir Yr most
                            obt servt.

                    